Citation Nr: 0025715	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  95-40 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an increased evaluation for right foot plantar 
calcaneal spur, fasciitis and hallux valgus with malunion of 
the metatarsal bones, currently evaluated as 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from October 1987 to 
October 1991.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from a September 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  In January 1999 the Board 
remanded the case for further development.  Thereafter, the 
veteran's claims file was transferred to the RO in Los 
Angeles, California.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  

The issue of entitlement to service connection for right 
shoulder and left knee disabilities was initially included in 
the veteran's appeal; however, subsequent to the January 1999 
remand, the RO granted service connection for Reiter's 
Syndrome (encompassing both joints) in a June 2000 rating 
decision.  As this benefit was fully granted in the June 2000 
rating decision, it is no longer before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's right foot plantar calcaneal spur, 
fasciitis and hallux valgus, with malunion of the metatarsal 
bones is a severe foot disability; however, there is no 
evidence that he has actual loss of use of the foot.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for right 
foot plantar calcaneal spur, fasciitis and hallux valgus, 
with malunion of the metatarsal bones, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.7, 4.14, 4.63, 4.71a, Diagnostic Codes 5280, 5283, 5284 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  Therefore, the Board finds that 
the veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) and is also satisfied that all relevant 
facts have been properly developed with respect to this issue 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.

Factual Background

A June 1994 VA orthopedic examination of the veteran's feet 
shows that he complained of occasional fatigue bilaterally, 
especially after standing for a few hours.  He stated that he 
was able to run for a few days before it led to increased 
right heel pain.  He also experienced right heel pain when 
walking.  Both feet were cool with good pulses.  There was 
positive clicking and popping in both ankles with circular 
motion.  Pain was elicited with palpation of the right heel.  
There was also right heel pain when the veteran rose onto his 
toes or when he was standing on his heels.  His gait was 
normal, as was his tandem gait and he was able to walk 
normally on the balls of his feet.  The veteran had bilateral 
muscle spasm, soft tissue atrophy, and hallux valgus.  He was 
relevantly diagnosed with right plantar calcaneal spur, right 
plantar fasciitis and right hallux valgus.

VA treatment records, dating from November 1994 to October 
1995, show the veteran's three-week history of constant, 
shooting right foot pain in February 1995.  He rated the pain 
as 7 on a scale from 1 to 10.  A July 1995 rheumatology 
consultation report indicates that the veteran was relevantly 
assessed with right Achilles' tendonitis and mild 
osteoarthritis in the right first metatarsal phalange.  An X-
ray study of the right foot showed moderately severe 
hypertrophic degenerative change involving the great 
metatarsal phalange articulation associated with mild hallux 
valgus deformity in the area.  There was also moderate 
plantar calcaneal heel spurring as well as calcification in 
the region of the Achilles tendon.

During his July 1996 personal hearing, the veteran testified 
that he experienced sharp pain in his big toe, the bottom of 
his heel and behind the heel of his right foot with weight-
bearing.  He estimated that he was able to walk a couple of 
miles on his right foot, but had had to change his activities 
because of his right foot pain.  He had been issued 
prosthetics or heel clips by both the military and VA.  He 
was also treated with Cortisone shots and had been advised 
against surgery at that time by two VA physicians.

A July 1998 VA orthopedic consultation report indicates that 
the veteran was seen for bilateral foot pain that had 
progressively gotten worse with weight bearing activities.  
He had passive motion of his metacarpophalangeal joints.  His 
hallux deformity was not that severe and could be corrected 
in a neutral position.  The veteran was diagnosed with 
degenerative arthritis, metacarpophalangeal joint of both 
great toes with developing hallux valgus deformity and 
bilateral calcaneus spurs.  It was recommended that the 
veteran be evaluated by an orthopedist for possible surgical 
intervention for metatarsal or proximal phalanx osteotomy of 
the great toes.  An August 1998 VA X-ray study of the 
veteran's right foot shows unchanged bunion deformity with 
persistent calcaneal spurring.  The spurring was most 
pronounced at the insertion of the plantar aponeurosis.

An April 1999 VA fee-basis orthopedic examination report 
shows that the veteran had mild pes planus with no 
significant callosities.  There was mild tenderness at the 
origin of the plantar fascia at the right anterior calcaneus.  
Neurological testing was normal.  The veteran was diagnosed 
with right foot plantar fasciitis with anterior heel spur by 
history.

The veteran was also afforded a VA fee-basis podiatry 
examination in May 1999.  At that time he complained of 
severe pain when walking long distances.  The pain was 
located in the posterior aspect of the right heel in the area 
of the talocalcaneal articulation just proximal to the 
Achilles tendon.  He also had pain over the dorsum of the 
right foot, experienced in the early morning when attempting 
to move his first metatarsal joint of either foot.  He took 
Tylenol and wore soft supports in his shoes with minimal 
relief.  The examiner noted that the veteran was moderately 
flat-footed with slight dorsal prominence over the head of 
both first metatarsals.  There was severe pain on palpation 
to the plantar aspect of the right calcaneus and at the 
posterior aspect of the calcaneal talar joint.  Pain was also 
elicited with plantar flexion of the hallux, and on pressure 
to the midtarsal areas of both feet.  The Achilles tendon was 
laterally displaced with weight-bearing.  He walked with an 
abducted gait and there was severe genu valgum of the right 
leg, resulting in excessive pronation of the right foot.  He 
lifted his right heel rather quickly, suggesting discomfort.  
There was no adequate propulsion at the first metatarsal 
phalangeal joint and the veteran appeared to be functioning 
with a hallux limitus.  The veteran was able to heel and toe 
walk for 10 feet.  He was able to dorsiflex his right ankle 
to 0 degrees with his knee extended and dorsiflex his ankle 
to 4 degrees with his knee flexed.  Inversion of his foot was 
to 25 degrees at the subtalar joint.  Eversion of the foot 
was to 10 degrees at the subtalar joint.  The first 
metatarsal phalangeal joint dorsiflexed to 30 degrees and 
plantar flexed to 15 degrees.  X-ray studies of the right 
foot showed a very large, mature traction spur at the plantar 
aspect of the calcaneus and a very large stidus process of 
the posterior aspect of the talus.  There was evidence of 
severe degenerative joint disease at the calcaneal navicular 
joint and the navicular cuneiform.  There was also dorsal 
exostosis over the head of the first metatarsal and narrowing 
of the first metatarsal phalangeal joint and erosio at the 
head of the proximal phalanx just proximal to the 
interphalangeal joint.  His foot was severely pronated.

Plantar fasciitis with large right foot calcaneal spur was 
diagnosed, as well as arthritis, hypertrophic stidus process 
with secondary adjacent soft tissue inflammation, midtarsal 
and subtarsal joint degenerative joint disease and hallux 
limitus secondary to first metatarsal phalangeal joint 
arthritis of the right foot.  The examiner opined that 
surgery to correct the veteran's hallux valgus was premature 
and that he would benefit from an orthotic that held his foot 
in a neutral position. The examiner further opined that the 
veteran would have a very difficult time doing any work which 
required more than minimal standing or walking.  His foot 
pain would significantly limit his functional ability during 
flare-ups or with extended use.  His right foot pathology 
would also cause definite fatigability during excessive use 
or standing, and his fatigability would be greatly increased 
during flare-ups.  There was minor weakened movement 
secondary to this pathology and no evidence of 
incoordination. 

H. Deminjian, D.P.M., in a May 1999 letter, stated that the 
veteran was treated for complaints of severe pain in the 
posterior aspect of his right ankle.  The examiner found 
plantar calcaneal spur, osteophytic bone formation at the 
dorsal aspects of the talonavicular and first metarsal-
cuneiform joints, as well as the first MTP joint.  There was 
some evidence of hypertrophy of the anterior process of the 
calcaneus which might have been consistent with a tarsal 
coalition.  Hallux abductus was noted.  The veteran was 
diagnosed with Achilles calcification and tendonitis with 
possible partial rupture.  He was treated with orthopedic 
foot and ankle taping with accommodative padding and advised 
to use crutches to avoid weight-bearing on his right foot.  
After five days, the veteran estimated he had 90 percent 
alleviation of his pain.

VA treatment records, dating from March 1999 to February 
2000, show that the veteran complained of bilateral foot and 
ankle pain on ambulation in March 1999.  He continued to 
complain of bilateral ankle pain in the area of the ligament.  
X-ray studies showed widespread calcification of the tendon 
and palpation of the Achilles tendon and central arch of the 
foot produced pain.  A July 1999 VA Bone Imaging study of the 
veteran's whole body revealed increased metabolism involving 
multiple osseous sites, including the veteran's right foot 
and ankle.  In August 1999, the veteran was assessed with 
bilateral plantar fasciitis.  He had pain on palpation of the 
medial calcaneal tubercle which extended distally along the 
medial plantar fascial band.  He had ankle dorsiflexion to 0 
degrees with his knee both extended and flexed.  The veteran 
was diagnosed with Reiter's syndrome in February 2000, in 
addition to bilateral Achilles tendinitis.  His gait was 
normal.  

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's right 
foot disability.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the veteran's right foot.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran is currently service-connected for plantar 
calcaneal spur, fasciitis and hallux valgus of the right foot 
with malunion of the metatarsal bones, rated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The Board acknowledges that a veteran is entitled to separate 
disability ratings for different manifestations of the same 
disability when the symptomatology of one manifestation is 
not duplicative or overlapping of the symptomatology of other 
manifestations.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  For example, other potentially applicable Diagnostic 
Codes include Diagnostic Code 5280 (rating for unilateral 
hallux valgus) and Diagnostic Code 5283 (malunion or nonunion 
of tarsal or metatarsal bones).  However, evaluation of the 
same disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14.  In this case, although the veteran's bone 
spurring, fasciitis, hallux valgus and bony malunion of the 
metatarsal bones could be considered individually under 
different rating criteria, the resulting disability, 
functional right foot impairment due primarily to pain, is 
the same manifestation.  Therefore the Board finds that it is 
most appropriate to evalute the right foot disability under 
Diagnostic Code 5284, rather than assigning separate 
disability ratings.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).

The veteran is currently rated at the maximal 30 percent 
under the provisions of Diagnostic Code 5284.  A 40 percent 
evaluation will be warranted where there is actual loss of 
use of the foot.  Id. at Note.  Loss of use of a foot will be 
held to exist when no effective function remains other than 
that which would be equally well served by an amputation 
stump at the site of election below the knee, with use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function of the 
foot, whether the acts of balance and propulsion, and so 
forth, could be accomplished equally well by an amputation 
stump with prosthesis.  Complete paralysis of the external 
popliteal nerve and consequent footdrop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances, and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss of 
use of the foot.  38 C.F.R. § 4.63 (1999).

In addition to the applicable schedular criteria, under 38 
C.F.R. §§ 4.40 and 4.45, VA is required to consider whether 
an increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness to the extent that 
any such symptoms are supported by adequate pathology.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VAOGCPREC 9-98 
held that DeLuca could apply to Diagnostic Code 5284 
depending on the nature of the foot injury concerned.  VA 
General Counsel precedent opinions are binding on the BVA.  
38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 14.507 (1999).

The objective medical evidence of record does not demonstrate 
that the veteran currently has loss of use of his right foot.  
Although the May 1999 podiatry examination shows severe 
functional impairment due to pain and restriction in movement 
of the ankle and toes on plantar flexion or in dorsiflexion, 
there is no indication of incoordination and only minor 
weakened movement.  There is nothing in the objective medical 
evidence to suggest that the veteran would be equally well 
served by a stump amputation with prosthetic appliance.  
Therefore, the Board finds that the preponderance of the 
evidence is against entitlement to a disability rating 
greater than 30 percent for the veteran's right foot 
disability.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 
3.321(b)(1), 4.7, 4.14, 4.63, 4.71a, Code 5284.

The Board has considered the provisions of 38 C.F.R. § 4.7 in 
reaching its decision, but for the reasons discussed above 
has concluded that a higher evaluation is not warranted.  
Moreover, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
veteran's right foot disability has not necessitated frequent 
periods of hospitalization and there is no objective evidence 
that it resulted in marked interference with his employment.



ORDER

An increased evaluation for right foot plantar calcaneal 
spur, fasciitis and hallux valgus with malunion of the 
metatarsal bones is denied.



		
	L. J. WELLS-GREEN
	Acting Member, Board of Veterans' Appeals



 

